                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CITY OF MIAMI GENERAL                               Case No. 17-cv-00554-YGR (TSH)
                                         EMPLOYEES' & SANITATION
                                   8     EMPLOYEES' RETIREMENT TRUNITED
                                         STATES OF AMERICAT, et al.,                         DISCOVERY ORDER
                                   9
                                                        Plaintiffs,                          Re: Dkt. No. 115
                                  10
                                                 v.
                                  11
                                         RH, INC., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          The parties filed a joint letter brief concerning a dispute over whether 21 deposition

                                  15   exhibits and certain deposition testimony qualify as “Confidential” under paragraph 2.2(iii) of the

                                  16   Protective Order in this action. ECF No. 115. The Court held a telephonic hearing on December

                                  17   21, 2018. This order follows.

                                  18          The Protective Order defines Confidential information or items as those that are “(i)

                                  19   prohibited from disclosure by statute; (ii) trade secrets; (iii) confidential research, development,

                                  20   proprietary, or commercial information; (v) private individual identificatory information . . .”

                                  21   ECF No. 81. Paragraph 5.1 requires the “Exercise of Restraint and Care in Designating Material

                                  22   for Protection.” Id. It states that “[m]ass, indiscriminate, or routinized designations are

                                  23   prohibited.” Id. Section 6 of the Protective Order sets forth the process for challenging

                                  24   confidentiality designations.

                                  25          Because the documents at issue in this challenge were produced by Defendants, they have

                                  26   the burden to show the documents are confidential. Id. ¶ 6.3. Defendants argue the documents

                                  27   fall into three categories of confidential information: internal financial information, vendor

                                  28   information and RH’s business strategy. Having reviewed the 21 deposition exhibits, the Court
                                   1   issues this order on them to provide guidance to the parties in resolving future challenges. The

                                   2   parties should also use this guidance to review the submitted deposition testimony. In general, the

                                   3   Court views specific, internal financial information to be confidential, but general descriptions of

                                   4   business issues or strategy readily understood in the industry or already revealed in or implied by

                                   5   the Amended Complaint are not confidential.

                                   6          Defendants submitted a binder of the documents at issue with the claimed confidential

                                   7   information highlighted. In issuing this order, the Court assumes without deciding that everything

                                   8   not highlighted is not confidential. The Court’s order solely evaluates the highlighted portions of

                                   9   each page.

                                  10          Tab 1: Bates -340 and -341 are not confidential. The rest is.

                                  11          Tab 2: Bates -562 is not confidential. The rest is.

                                  12          Tab 3: Confidential.
Northern District of California
 United States District Court




                                  13          Tab 4: Confidential.

                                  14          Tab 5: The name of the vendor is confidential, but the rest is not.

                                  15          Tab 6: Bates -855 and the first word on Bates -856 are not confidential, but the rest is.

                                  16          Tab 7: The numbers on Bates -6303 are confidential but the rest of that page is not. The

                                  17   other pages are confidential.

                                  18          Tab 8: The names of the vendors are confidential, but the rest is not.

                                  19          Tab 9: Confidential.

                                  20          Tab 10: Confidential.

                                  21          Tab 11: Confidential.

                                  22          Tab 12: The dollar numbers and percentages are confidential, but the rest is not.

                                  23          Tab 13: Confidential.

                                  24          Tab 14: Confidential.

                                  25          Tab 15: Bates -582 is not confidential, but the rest is.

                                  26          Tab 16: Bates -765: “There” to “Network” is not confidential but the rest is. Bates -766

                                  27   and -767: The key strategies are not confidential, but the 2016 updates are. The rest of the

                                  28   document is confidential.
                                                                                         2
                                   1          Tab 17: Confidential.

                                   2          Tab 18: Confidential.

                                   3          Tab 19: Bates -336 is not confidential. The Court’s ruling on the rest of the document is

                                   4   the same as for tab 6.

                                   5          Tab 20: Not confidential.

                                   6          Tab 21: Confidential.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: January 10, 2019

                                  10

                                  11
                                                                                                  THOMAS S. HIXSON
                                  12                                                              United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
